Exhibit 10.1 Execution Version ALLIANCE HAULERS, INC., ATLAS-TUCK CONCRETE, INC., BRECKENRIDGE READY MIX, INC., CENTRAL CONCRETE SUPPLY CO., INC., CENTRAL PRECAST CONCRETE, INC., EASTERN CONCRETE MATERIALS, INC., INGRAM CONCRETE, LLC, KURTZ GRAVEL COMPANY, LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC, MASTER MIX, LLC, PEBBLE LANE ASSOCIATES, LLC, REDI-MIX, LLC, RIVERSIDE MATERIALS, LLC, SAN DIEGO PRECAST CONCRETE, INC., SMITH PRE-CAST, INC., SUPERIOR CONCRETE MATERIALS, INC., USC TECHNOLOGIES, INC., U.S. CONCRETE ON-SITE, INC., and U.S. CONCRETE, INC., as Borrowers CERTAIN ENTITIES, as Guarantors LOAN AND SECURITY AGREEMENT Dated as of August 31, 2012 CERTAIN FINANCIAL INSTITUTIONS, as Lenders and BANK OF AMERICA, N.A., as Agent and Sole Lead Arranger TABLE OF CONTENTS Page SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION 1 1.1. Definitions 1 1.2. Accounting Terms 31 1.3. Uniform Commercial Code 31 1.4. Certain Matters of Construction 31 SECTION 2. CREDIT FACILITIES 32 2.1. Revolver Commitment 32 2.2. Letter of Credit Facility 34 SECTION 3. INTEREST, FEES AND CHARGES 36 3.1. Interest 36 3.2. Fees 38 3.3. Computation of Interest, Fees, Yield Protection 38 3.4. Reimbursement Obligations 38 3.5. Illegality 39 3.6. Inability to Determine Rates 39 3.7. Increased Costs; Capital Adequacy 39 3.8. Mitigation; Replacement of Lenders under Certain Circumstances 40 3.9. Funding Losses 41 3.10. Maximum Interest 41 SECTION 4. LOAN ADMINISTRATION 42 4.1. Manner of Borrowing and Funding Revolver Loans 42 4.2. Defaulting Lender 44 4.3. Number and Amount of LIBOR Loans; Determination of Rate 44 4.4. Borrower Agent 45 4.5. One Obligation 45 4.6. Effect of Termination 45 SECTION 5. PAYMENTS 45 5.1. General Payment Provisions 45 5.2. Repayment of Revolver Loans 46 5.3. Payment of Other Obligations 46 5.4. Marshaling; Payments Set Aside 46 5.5. Application and Allocation of Payments 46 5.6. Dominion Account 47 5.7. Account Stated 48 5.8. Taxes 48 5.9. Lender Tax Information 48 5.10. Nature and Extent of Each Borrower’s Liability 49 SECTION 6. CONDITIONS PRECEDENT 51 6.1. Conditions Precedent to Initial Loans 51 6.2. Conditions Precedent to All Credit Extensions 54 SECTION 7. COLLATERAL 54 7.1. Grant of Security Interest 54 7.2. Lien on Deposit Accounts; Cash Collateral 55 7.3. Real Estate Collateral 56 7.4. Other Collateral 56 7.5. No Assumption of Liability 56 7.6. Further Assurances 56 7.7. Additional Borrowers 57 SECTION 8. COLLATERAL ADMINISTRATION 57 8.1. Borrowing Base Certificates 57 8.2. Administration of Accounts 58 8.3. Administration of Inventory 59 8.4. Administration of Equipment 60 8.5. Administration of Deposit Accounts 61 8.6. General Provisions 61 8.7. Power of Attorney 63 SECTION 9. REPRESENTATIONS AND WARRANTIES 63 9.1. General Representations and Warranties 63 9.2. Complete Disclosure 69 SECTION 10. COVENANTS AND CONTINUING AGREEMENTS 69 10.1. Affirmative Covenants 69 10.2. Negative Covenants 73 10.3. Financial Covenants 78 SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT 78 11.1. Events of Default 79 11.2. Remedies upon Default 81 11.3. License 81 11.4. Setoff 82 11.5. Remedies Cumulative; No Waiver 82 SECTION 12. AGENT 82 12.1. Appointment, Authority and Duties of Agent 82 12.2. Agreements Regarding Collateral and Borrower Materials 83 12.3. Reliance By Agent 84 12.4. Action Upon Default 84 12.5. Ratable Sharing 84 12.6. Indemnification 85 12.7. Limitation on Responsibilities of Agent 85 12.8. Successor Agent and Co-Agents 85 12.9. Due Diligence and Non-Reliance 86 12.10. Remittance of Payments and Collections 86 12.11. Individual Capacities 87 12.12. Titles 87 12.13. Bank Product Providers 87 12.14. No Third Party Beneficiaries 88 SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS 88 13.1. Successors and Assigns 88 13.2. Participations 88 13.3. Assignments 89 13.4. Replacement of Certain Lenders 89 SECTION 14. GUARANTY 90 14.1. Guaranty of the Obligations 90 14.2. Contribution by Guarantors 90 14.3. Payment by Guarantors 91 14.4. Liability of Guarantors Absolute 91 -ii- 14.5. Waivers by Guarantors 93 14.6. Guarantors’ Rights of Subrogation, Contribution, etc. 93 14.7. Subordination of Other Obligations 94 14.8. Continuing Guaranty 94 14.9. Authority of Guarantors or Borrowers 94 14.10. Financial Condition of Borrowers 94 14.11. Bankruptcy, etc. 95 SECTION 15. MISCELLANEOUS 95 15.1. Consents, Amendments and Waivers 95 15.2. Indemnity 96 15.3. Notices and Communications 97 15.4. Performance of Obligors’ Obligations 98 15.5. Credit Inquiries 98 15.6. Severability 98 15.7. Cumulative Effect; Conflict of Terms 98 15.8. Counterparts 98 15.9. Entire Agreement 99 15.10. Relationship with Lenders 99 15.11. No Advisory or Fiduciary Responsibility 99 15.12. Confidentiality 99 15.13. Certifications Regarding Convertible Notes and Intercreditor Agreement 15.14. GOVERNING LAW 15.15. Consent to Forum 15.16. Waivers by Obligors 15.17. Patriot Act Notice 15.18. NO ORAL AGREEMENT 15.19. Non-Applicability of Chapter 346 15.20. OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT 15.21. Intercreditor Agreement 15.22. Convertible Notes Priority Collateral -iii- LIST OF EXHIBITS AND SCHEDULES Annex A Real Estate subject to Mortgage Requirement Exhibit A Assignment and Acceptance Exhibit B
